DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 11, 2021 has been entered. Claim 1-3, 13-18, and 21-29, 31-32 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed September 28, 2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Since independent claim 1 has been amended to recite “a drug combination consisting of neostigmine and glycopyrrolate”, claim 26 is redundant and fails to further limit the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14-18, and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ieni (US 2006/0018839) in view of Imran (US 2011/0082411) and further in view of Korsten (US 2004/0082644).
Regarding claim 1, Ieni discloses a method of bowel care (Para 0031), comprising: administering by iontophoresis (Para 0120, lines 3-5) a therapeutically effective amount of a pharmaceutical 
Ieni is silent regarding the drug combination consisting of neostigmine and glycopyrrolate; administering the drug combination to a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation; and wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight, and wherein the iontophoresis comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature
Imran teaches iontophoresis comprises placing one or more patches (210 and 212, Fig 2), collectively impregnated with a therapeutically effective amount of a drug combination (202, Fig 2)(Para 0034), on the subject's skin, wherein each of the one or more patches is paired with a lead (233, Fig 2), and delivering an electric current through the lead for each of the one or more patches to drive a therapeutically effective amount of a drug combination across the subject's skin barrier into the subject's microvasculature (Para 0012; Para 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ieni such that the method includes the iontophoresis device as taught by Imran and placing one or more patches, collectively impregnated with the therapeutically effective amount of the drug combination, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature in order to have a method that enables 
The modified invention of Ieni and Imran disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the drug combination consisting of neostigmine and glycopyrrolate; administering the drug combination to a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation; and wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight.
Korsten teaches a method for treating a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation comprising administering a drug combination consisting of neostigmine and glycopyrrolate; wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight (Para 0026; Para 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ieni and Imran to substitute the cholinesterase inhibitor for the drug combination consisting of neostigmine and glycopyrrolate and be present in a ratio of 2.5:1 to 10:1 by weight as taught by Korsten in order to have a method for treating chronic intestinal pseudo-obstruction to relieve chronic constipation through repeated doses over a period of time in an ongoing bowel care program while avoiding physical trauma of traditional bowel care methods, and thus reduce the risk of ano-rectal problems (Para 0014).
Regarding claim 2, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the ratio of the neostigmine to the glycopyrrolate is about 5:1 by weight (Para 0028 -Korsten).
Regarding claim 3, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the chronic 
Regarding claim 14, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 15 mg of the neostigmine and up to 3 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 15, the modified invention of Ieni, Imran, and Korsten discloses disclose all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 10 mg of the neostigmine and up to 2 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 16, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 0.07 mg of the neostigmine per kilogram of the subject's weight and up to 0.014 mg of the glycopyrrolate per kilogram of the subject's weight (Based on the therapeutic doses of the two drugs when administered based on body weight, the patches must contain at least 0.0014 mg per kg to 0.071mg per kg of neostigmine and 0.0014 mg per kg to 0.038mg per kg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 17, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 0.05 mg of the neostigmine per kilogram of the subject's weight and up to 0.01 mg of the glycopyrrolate per kilogram of the subject's 
Regarding claim 18, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the iontophoresis delivers the therapeutically effective amount of the pharmaceutical composition (Para 0012 –Imran) at 0.1 mg to 5 mg of the neostigmine per minute and 0.1 mg to 2.5 mg of the glycopyrrolate per minute (Para 107 -Korsten).
Regarding claim 21, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the chronic intestinal pseudo-obstruction is a result of one or more of chronic constipation, idiopathic abdominal distension, abdominal pain, abdominal cramps, irritable bowel syndrome, megacolon associated with hyperthyroidism, hypomotility of the colon associated with diabetes mellitus, a neurological disorder, a myopathic disorder, geriatric hypomotility disorder, jejunal-ileal bypass with secondary megacolon, hypomotility associated with cancer chemotherapy, hypomotility associated with burns or stresses, hypomotility associated with depression, Parkinson's Disease, post-operative intestinal distension, amyotrophic lateral sclerosis, spina bifida, multiple sclerosis, or dementia (Para 0063 -Korsten).
Regarding claim 22, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the administration occurs at least one time per week over a period of at least one month (Para 0026 -Korsten).
Regarding claim 23, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the period is at least six months (Para 0026 -Korsten).

Regarding claim 25, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses bowel evacuation occurs thirty-six minutes or less after the administration (Para 0152, lines 6-9 -Korsten).
Regarding claim 26, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the drug combination consists of neostigmine and glycopyrrolate (Para 0028 -Korsten).
Regarding claim 27, Ieni discloses a method of bowel care (Para 0031), comprising: administering by iontophoresis (Para 0120, lines 3-5) a therapeutically effective amount of a pharmaceutical composition consisting a drug combination consisting of neostigmine (Para 0055; Para 0120, lines 3-5) to a subject to relieve constipation (Para 0051).
Ieni is silent regarding the drug combination consisting of neostigmine and glycopyrrolate; administering the drug combination to a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation; and wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight, and wherein the iontophoresis comprises placing one or more patches, collectively impregnated with the therapeutically effective amount of the pharmaceutical composition, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature, and wherein the administration occurs at least one time per week over a period of at least one month.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ieni such that the method includes the iontophoresis device as taught by Imran and placing one or more patches, collectively impregnated with the therapeutically effective amount of the drug combination, on the subject's skin, wherein each of the one or more patches is paired with a lead, and delivering an electric current through the lead for each of the one or more patches to drive the therapeutically effective amount of the drug combination across the subject's skin barrier into the subject's microvasculature in order to have a method that enables continuous transdermal delivery of the drug combination using alternating points in the user's skin, to avoid skin irritation or saturation (Para 0035, lines 8-12).
The modified invention of Ieni and Imran disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the drug combination consisting of neostigmine and glycopyrrolate; administering the drug combination to a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation; and wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight; and wherein the administration occurs at least one time per week over a period of at least one month.
Korsten teaches a method for treating a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation comprising administering a drug combination consisting of neostigmine and glycopyrrolate; wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ieni and Imran to substitute the cholinesterase inhibitor for the drug combination consisting of neostigmine and glycopyrrolate, be present in a ratio of 2.5:1 to 10:1 by weight, and be administered at least one time per week over a period of at least one month as taught by Korsten in order to have a method for treating chronic intestinal pseudo-obstruction to relieve chronic constipation through repeated doses over a period of time in an ongoing bowel care program while avoiding physical trauma of traditional bowel care methods, and thus reduce the risk of ano-rectal problems (Para 0014).
Regarding claim 28, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the one or more patches (210 and 212, Fig 2 –Imran) are impregnated with up to 15 mg of the neostigmine and up to 3 mg of the glycopyrrolate (Based on the therapeutic doses of the two drugs, the patches must contain at least 0.1mg to 5mg of neostigmine and 0.1 to 2.5mg of glycopyrrolate (Para 0110; Para 0111 -Korsten)).
Regarding claim 29, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses the administration occurs at least three times per week over a period of at least one month (Para 0026 -Korsten).
Regarding claim 31, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention further discloses bowel evacuation occurs thirty-six minutes or less after the administration (Para 0152, lines 6-9 -Korsten).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ieni (US 2006/0018839) in view of Imran (US 2011/0082411) and further in view of Korsten (US 2004/0082644).

Ieni is silent regarding a therapeutically effective amount of only neostigmine and glycopyrrolate for treating a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation, and wherein a ratio of the neostigmine to the glycopyrrolate is 2.5:1 to 10:1 by weight
Korsten teaches a method for treating a subject having chronic intestinal pseudo-obstruction to relieve chronic constipation comprising administering a therapeutically effective amount of only neostigmine and glycopyrrolate; wherein the neostigmine and the glycopyrrolate are present in a ratio of from 2.5:1 to 10:1 by weight (Para 0026; Para 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ieni to substitute the cholinesterase inhibitor for the drug combination consisting of neostigmine and glycopyrrolate and be present in a ratio of 2.5:1 to 10:1 by weight as taught by Korsten in order to have a method that would treat chronic intestinal pseudo-obstruction to relieve chronic constipation while avoiding physical trauma of traditional bowel care methods, and thus reduce the risk of ano-rectal problems (Para 0014).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ieni (US 2006/0018839) in view of Imran (US 2011/0082411) and further in view of Korsten (US 2004/0082644) and further in view of Manal (“Scientific Basis for the Use of Modalities on Sports Medicine).
Regarding claim 13, the modified invention of Ieni, Imran, and Korsten discloses all of the elements of the invention as discussed above. The modified invention is silent regarding delivering the electric current through the lead comprises delivering a positive current of about 4.0 mA per minute for about 10 minutes. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ieni, Imran, and Korsten to have the electric current being delivered at 4.0 mA per minute for 10 min in order to achieve the optimal dosage response (Page 807, Para 2, lines 3-10).
Response to Arguments
	Applicant’s arguments regarding the combination of Korsten and Carter have been fully considered but are moot in view of the current rejection that utilizes Ieni (US 2006/0018839) in combination with Korsten and Imran to teach the claimed limitations.
Applicant’s arguments regarding unexpected results have been fully considered but are not persuasive. While the administration of neostigmine and glycopyrrolate through iontophoresis results in decreased side effects compared to intravenous administration, this is not a result of the combination of iontophoresis and the specific drug combination, but is a property of transdermal delivery including iontophoresis. Hu (“TRANSDERMAL AND TRANSBUCCAL DRUG DELIVERY: ENHANCMENT USING IONTOPHORESIS AND CHEMICAL ENHANCERS”) discusses on page 1, lines 15-20 that compared to injection, transdermal delivery reduces systematic side effects. Therefore, it would have been expected for a drug delivered by iontophoresis as opposed to intravenous to have decreased side effects comparatively.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783           
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783